Exhibit (a)(1)(A) NEW FRONTIER ENERGY, INC. Offers to exchange Shares of Common Stock for any and all Outstanding Shares of Series B 12% Cumulative Convertible Preferred Stock and 2.5% Series C Cumulative Convertible Preferred Stock THE EXCHANGE OFFERS WILL EXPIRE AT 5:00 P.M., DENVER, COLORADO TIME, ON NOVEMBER 6, 2009, UNLESS WE EXTEND THE OFFER (SUCH DATE AND TIME, AS THE OFFER MAY BE EXTENDED, THE “EXPIRATION DATE”). TENDERS MAY NOT BE WITHDRAWN AFTER THE EXCHANGEABLE SECURITIES HAVE BEEN ACCEPTED FOR EXCHANGE. New Frontier Energy, Inc. (the “Company”) is offering on a “best efforts” basis to exchange (the “Exchange Offers”), upon the terms and subject to the conditions set forth in the Exchange Offers Statement (the “Offer to Exchange”) and in the letters of transmittal, any and all of the Company’s issued and outstanding (i)
